Title: To George Washington from Brigadier General Anthony Wayne, 4 November 1779
From: Wayne, Anthony
To: Washington, George


        
          New Bridge [N.J.] 4th Novr 177910. OClock. A.M.
          Dear General
        
        We marched in force to the English Neighbourhood on tuesday morning, for the purpose of making a grand forage, between that place & Be[r]gen, which we have effected without Opposition, the troops will return to their Camp near Paramus this Evening.
        We found & brought off from Wihoak & Be[r]gen upwards of One hundred head of fat Cattle & a Considerable Quantity of Grain, for which I have directed Certificates to be given altho’ I have ground to believe that the greater part was designed for the Enemy, who from every Observation I could make (& I reconnoitred them very minutely) I am of Opinion are preparing for an Evacuation in this Idea joined by most of the Field Officers.
        a great number of Shiping, were at the Watering place, & others falling down, at 12 OClock yesterday being young flood a Signal was made at that place, when they began to loose their fore top sails in order to make room for others to Water, the persons

at whose house I was, say that they water in Rotation, not being space Sufficient but for part at a time to Effect this buisness. what Corroborates the Idea of an Evacuation, is—that they had Intelligence of our being out, two days since—& altho’ there are three large Encampments in the Vicinity of Fort Washington, from which they might with great ease have thrown over a sufficient Number of troops to Oblige us to repass this Bridge, yet they looked tamely on, & Suffered us to carry off the forage & Cattle—which heretofore they used to count upon as their own.
        a Captain of a Vessel who was a prisoner at New York made his escape the night before last, & whilst I was at Wihoak, Informed Captain Bowman who Comman’d the Advanced Guard that the Enemy had Embarked 12,000 men said to be designed for Georgia—but that the prevailing Idea among the Inhabitants was, that a total Evacuation was going to take place, & many of them much alarmed on the Occation, however he say’s that he is Confident that a very great proportion of their troops are Embarked—but this I only give as his Report.
        I have procured some Persons who live in full veiw of New York & Fort Washington to watch their Motions—so that if any move takes place you may expect the Earliest Intelligence. Interim I am your Excellency’s Most Obt & Very Hume Sert
        
          Anty Wayne
        
      